Order entered August 8, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00626-CR

                   CURTIS TYRONE BULLOCK, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-14101-R

                                       ORDER

      Before the Court is the State’s August 4, 2022 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief received with the motion filed as of the date of this order.



                                               /s/    LANA MYERS
                                                      JUSTICE